Citation Nr: 0217831	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  02-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether an appeal as to the issue of an earlier effective 
date for entitlement to special monthly compensation based 
on need for a higher level of aid and attendance of 
another person was timely filed.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1967 to December 
1971.  He served in Vietnam and was awarded the Purple 
Heart medal. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which determined that the 
veteran's substantive appeal for entitlement to an earlier 
effective date for special monthly compensation was not 
timely received.  

Procedural history

The record shows that in a rating decision dated in March 
2000 the RO denied an effective date earlier than May 1999 
for entitlement to special monthly compensation based on 
need for a higher level of aid and attendance of another 
person because of need for substantial skilled service.  
The veteran disagreed with that decision, and the RO 
issued a statement of the case on the effective date issue 
in May 2001, at which time it granted an effective date in 
January 1999.  The veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, which was received at the RO 
in August 2001.  The RO determined that the VA Form 9 was 
not timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  The veteran's disagreement with that decision 
led to this appeal.  


FINDING OF FACT

On November 25, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notice from the 
veteran of withdrawal of this appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 25, 2002, the Board received a signed 
statement from the veteran dated November 21, 2002 in 
which he stated that he was giving notice that he was 
withdrawing his appeal on the issue of the timeliness of 
filing his VA Form 9.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by an 
appellant or by his or her authorized representative, 
except that a representative may not withdraw a 
substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204 (2002).  

The veteran has personally withdrawn this appeal by a 
statement to VA signed by him and dated November 21, 2002.  
Hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed without prejudice (meaning that the veteran may 
at any time in the future file another claim of 
entitlement to an earlier effective date without regard to 
the disposition of this appeal).



ORDER

The appeal is dismissed.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

